       Case 4:20-cv-00484-JAS Document 13 Filed 11/05/20 Page 1 of 1



 1
 2                         IN THE UNITED STATES DISTRICT COURT
 3                                 FOR THE DISTRICT OF ARIZONA
 4
 5   D.T., et al.,                                       No. CV-20-00484-TUC-JAS
 6                   Plaintiffs,                         ORDER
 7   v.
 8   Cara M Christ, et al.,
 9                   Defendants.
10
11          The Court has reviewed Plaintiff Jane Doe’s 11/5/20 Notice (Doc. 9). The Notice
12   indicates that the parties are conferring as to witnesses and the evidentiary hearing. By no
13   later than 11/9/20, the parties shall file a joint report indicating what witnesses they expect
14   to testify, the content of their testimony, and the estimated days needed for the evidentiary
15   hearing.
16          After the Court reviews the parties’ joint report, the Court will issue an Order setting
17   an evidentiary hearing. The Court notes that it has many other hearings that were set prior
18   to the filing of this case, and these hearings have been scheduled through the end of the
19   year; the Court will do its best to adjust its calendar to set an evidentiary hearing as soon
20   as possible after the motion for a preliminary injunction is fully briefed.
21          Defendants shall file a response to Plaintiff’s motion for a preliminary injunction by
22   no later than 11/15/20. Plaintiff shall file a reply by no later than 11/22/20.
23                   Dated this 5th day of November, 2020.
24
25
26
27
28
